November 18, 2011

Mr. David C. Duggins
P.O. Box 1149
Austin, TX 78767-1149


Ms. Julie Caruthers Parsley
98 San Jacinto Blvd., Suite 1450
Austin, TX 78701

Mr. James G. Boyle
816 Congress Avenue,  Suite 1250
Austin, TX 78701
Mr. Geoffrey M. Gay
816 Congress Ave., Suite 1900
Austin, TX 78701

Ms. Priscilla M. Hubenak
P.O. Box 12548
Austin, TX 78711-2548

Mr. Daniel Joseph Lawton
701 Brazos Street, Suite 500
Austin, TX 78701

RE:   Case Number:  10-0375
      Court of Appeals Number:  03-06-00691-CV
      Trial Court Number:  D-1-GV-05-005221

Style:      ATMOS ENERGY CORPORATION, CENTERPOINT ENERGY RESOURCES
      CORPORATION, AND TEXAS GAS SERVICE COMPANY
      v.
      THE CITIES OF ALLEN, ET AL. AND RAILROAD COMMISSION OF TEXAS

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Mr. Jeffrey D. Kyle      |
|   |Ms. Amalia Rodriguez     |
|   |Mendoza                  |